Case 1:18-cv-20122-JEM Document 49-1 Entered on FLSD Docket 10/24/2018 Page 1 of 8
Case 1:18-cv-20122-JEM Document 49-1 Entered on FLSD Docket 10/24/2018 Page 2 of 8
Case 1:18-cv-20122-JEM Document 49-1 Entered on FLSD Docket 10/24/2018 Page 3 of 8
Case 1:18-cv-20122-JEM Document 49-1 Entered on FLSD Docket 10/24/2018 Page 4 of 8
Case 1:18-cv-20122-JEM Document 49-1 Entered on FLSD Docket 10/24/2018 Page 5 of 8
Case 1:18-cv-20122-JEM Document 49-1 Entered on FLSD Docket 10/24/2018 Page 6 of 8
Case 1:18-cv-20122-JEM Document 49-1 Entered on FLSD Docket 10/24/2018 Page 7 of 8
Case 1:18-cv-20122-JEM Document 49-1 Entered on FLSD Docket 10/24/2018 Page 8 of 8




      10/23/18




     10/23/18




     10/23/18
                                                    Stephane Dupoux




     10/23/18




     10/23/18
